Citation Nr: 0813237	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  95-31 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for post-operative residuals, medical meniscectomy 
with chondromalacia and limitation of motion, post-ligament 
transplant for instability of the right knee.

2.  Entitlement to an effective date earlier than August 30, 
2000 for special monthly compensation (SMC) for loss of use 
of a creative organ.

3.  Entitlement to an effective date earlier than November 5, 
2003 for the grant of service connection for acid reflux.

4.  Entitlement to an effective date earlier than November 5, 
2003 for the grant of service connection for hypertension.

5.  Entitlement to an effective date earlier than April 14, 
2003 for the grant of Chapter 35 benefits, Dependents' 
Educational Assistance (DEA).

6.  Entitlement to disability compensation for post-traumatic 
stress disorder (PTSD) due to sexual trauma, pursuant to the 
provisions of 38 U.S.C.A. § 1151.

7.  Entitlement to disability compensation for brain syndrome 
due to lack of oxygen from arthroscopic surgery, pursuant to 
the provisions of 38 U.S.C.A. § 1151.

8.  Entitlement to service connection for a dental disability 
due to bulimia.

9.  Entitlement to an effective date earlier than May 1, 1994 
for the grant of service connection for right knee arthritis.

10.  Entitlement to an effective date earlier than May 8, 
2000 for the grant of service connection for bulimia.

11.  Entitlement to service connection for glaucoma suspect 
and asteroid hyalosis, right eye, claimed as increased 
pressure in the right eye.

12.  Entitlement to service connection for residuals of right 
shoulder injury.

13.  Entitlement to service connection for left 
acromioclavicular joint separation.

14.  Entitlement to service connection for arthritis of the 
left hand.

15.  Entitlement to service connection for arthritis of the 
right hand.

16.  Entitlement to service connection for a thyroid 
disability.

17.  Entitlement to an initial increased compensable 
evaluation for bulimia.

18.  Entitlement to an initial increased rating for PTSD, 
currently rated at 100 percent.




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran had active service from February 1964 to July 
1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 rating 
decision of the Phoenix, Arizona Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in pertinent part, 
denied an evaluation in excess of 20 percent for right knee 
disability.  The remaining issues were subsequently merged 
into the instant appeal, and the claims folder was 
transferred to the RO in Wichita, Kansas.

According to the veteran's substantive appeal received in 
September 2006, he indicated that he wished to appear at a 
personal hearing before a Veterans Law Judge.  Such a hearing 
was scheduled in August 2007, however, the veteran failed to 
appear.  Thus, the Board considers the veteran's request for 
a hearing to be withdrawn.  

In a January 2008 letter, the veteran indicated that he had 
terminated his relationship with his private representative.  
He did not indicate that he wished to appoint another 
representative.  Given such letter, the Board finds that the 
veteran wishes to represent himself.  

Also according to the January 2008 letter, the veteran stated 
that he had had open heart surgery in November 2006, and it 
appears that he wishes to file a service connection claim for 
his cardiovascular disability, other than hypertension.  That 
matter is referred to the RO for the appropriate development. 

 


FINDINGS OF FACT

1.  By a January 2008 letter, prior to the promulgation of a 
decision, the Board received a statement from the veteran 
indicating that he wished to withdraw his appeal seeking 
entitlement to: a disability evaluation in excess of 20 
percent for right knee disability; an effective date earlier 
than August 30, 2000 for SMC for loss of use of a creative 
organ; an effective date earlier than November 5, 2003 for 
the grant of service connection for hypertension; an 
effective date earlier than April 14, 2003 for the grant of 
Chapter 35 DEA benefits; service connection for a dental 
disability due to bulimia; an effective date earlier than May 
1, 1994 for the grant of service connection for right knee 
arthritis; service connection for glaucoma suspect and 
asteroid hyalosis, right eye; service connection for 
residuals of right shoulder injury; service connection for 
left acromioclavicular joint separation; service connection 
for arthritis of the left hand; service connection for 
arthritis of the right hand; service connection for thyroid 
disability; and an increased rating for PTSD.

2.  A formal claim of entitlement to service connection for 
acid reflux was received at the RO on November 5, 2003, and 
there is nothing in the record received prior to November 5, 
2003 that could be construed as an informal claim for service 
connection for acid reflux.

3.  The veteran is in receipt of a 100 percent disability 
evaluation for PTSD based on Vietnam stressors, effective May 
8, 2000.    

4.  There is no competent evidence of record demonstrating 
that the veteran has a separate or additional disability 
exhibited by PTSD resulting from a sexual assault occurring 
at a VA facility.  

5.  There is no competent evidence of record demonstrating 
that the veteran is diagnosed with organic brain syndrome.   

6.  There is nothing in the record received prior to May 8, 
2000 that could be construed as an informal claim for service 
connection for bulimia, secondary to service-connected PTSD.  

7.  Bulimia is manifested by binge eating with self-induced 
vomiting, but no showing of incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the veteran of a 
substantive appeal pertinent to the issue of entitlement to a 
disability evaluation in excess of 20 percent for right knee 
disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal by the veteran of a 
substantive appeal pertinent to the issue of entitlement to 
an effective date earlier than August 30, 2000 for SMC for 
loss of use of a creative organ are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.202, 20.204 (2007).

3.  The criteria for an effective date earlier than November 
5, 2003 for the grant of service connection for acid reflux 
are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.400 (2007).

4.  The criteria for withdrawal by the veteran of a 
substantive appeal pertinent to the issue of entitlement to 
an effective date earlier than November 5, 2003 for the grant 
of service connection for hypertension are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.202, 20.204 (2007).

5.  The criteria for withdrawal by the veteran of a 
substantive appeal pertinent to the issue of entitlement to 
an effective date earlier than April 14, 2003 for the grant 
of Chapter 35 DEA benefits, are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.202, 20.204 (2007).

6.  The criteria for entitlement to disability compensation 
for PTSD due to sexual trauma, pursuant to the provisions of 
38 U.S.C.A. § 1151, are not met.  38 U.S.C.A. §§ 1151, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.361 (2007).

7.  The criteria for entitlement to disability compensation 
for organic brain syndrome due to lack of oxygen from 
arthroscopic surgery, pursuant to the provisions of 38 
U.S.C.A. § 1151, are not met.  38 U.S.C.A. §§ 1151, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.361 (2007).

8.  The criteria for withdrawal by the veteran of a 
substantive appeal pertinent to the issue of entitlement to 
service connection for a dental disability due to bulimia are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.202, 20.204 (2007).

9.  The criteria for withdrawal by the veteran of a 
substantive appeal pertinent to the issue of entitlement to 
an effective date earlier than May 1, 1994 for the grant of 
service connection for right knee arthritis are met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.202, 20.204 (2007).

10.  The criteria for an effective date earlier than May 8, 
2000 for the grant of service connection for bulimia are not 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400 (2007).

11.  The criteria for withdrawal by the veteran of a 
substantive appeal pertinent to the issue of entitlement to 
service connection for glaucoma suspect and asteroid 
hyalosis, right eye, are met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 
(2007).

12.  The criteria for withdrawal by the veteran of a 
substantive appeal pertinent to the issue of entitlement to 
service connection for residuals of right shoulder injury are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.202, 20.204 (2007).

13.  The criteria for withdrawal by the veteran of a 
substantive appeal pertinent to the issue of entitlement to 
service connection for left acromioclavicular joint 
separation are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).

14.  The criteria for withdrawal by the veteran of a 
substantive appeal pertinent to the issue of entitlement to 
service connection for arthritis of the left hand are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.202, 20.204 (2007).

15.  The criteria for withdrawal by the veteran of a 
substantive appeal pertinent to the issue of entitlement to 
service connection for arthritis of the right hand are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.202, 20.204 (2007).

16.  The criteria for withdrawal by the veteran of a 
substantive appeal pertinent to the issue of entitlement to 
service connection for a thyroid disability are met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.202, 20.204 (2007).

17.  The criteria for withdrawal by the veteran of a 
substantive appeal pertinent to the issue of entitlement to 
an increased rating for PTSD are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.202, 20.204 (2007).

18.  The criteria for an initial increased compensable 
evaluation for bulimia are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.321, 4.130, 
Diagnostic Code 9521 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissals

The veteran perfected an appeal of rating decisions which 
denied:  a disability evaluation in excess of 20 percent for 
right knee disability; an effective date earlier than August 
30, 2000 for SMC for loss of use of a creative organ; an 
effective date earlier than November 5, 2003 for the grant of 
service connection for hypertension; an effective date 
earlier than April 14, 2003 for the grant of Chapter 35 
benefits, DEA; service connection for a dental disability due 
to bulimia; an effective date earlier than May 1, 1994 for 
the grant of service connection for right knee arthritis; 
service connection for glaucoma suspect and asteroid 
hyalosis, right eye; service connection for residuals of 
right shoulder injury; service connection for left 
acromioclavicular joint separation; service connection for 
arthritis of the left hand; service connection for arthritis 
of the right hand; service connection for thyroid disability; 
and an increased rating for PTSD.  

According to a January 2008 letter, the veteran specifically 
indicated which claims he wishes to still pursue, and 
requested that the Board ignore the remainder of the issues 
on appeal.  Given such letter, the Board finds that the 
veteran has expressed his intent to withdraw the issues noted 
directly above.   

An appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board. 38 C.F.R. § 20.204(b) 
(2007).  Once the veteran withdrew these issues, there 
remained no allegations of error of fact or law for appellate 
consideration. The Board does not have jurisdiction to review 
this issue on appeal and it is dismissed. 38 U.S.C.A. § 
7105(d)(5) (West 2002 & Supp. 2007).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the effective dates assigned 
following the grant of service connection for acid reflux and 
bulimia and an increased rating for bulimia.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

With regard to the § 1151 claims, the VCAA duty to notify was 
satisfied by way of letters sent to the veteran on June 2001 
and February 2003 that fully addressed all four notice 
elements.  Collectively, those letters informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).   The claims folder contains service 
medical records, service personnel records, the veteran's 
contentions, internet and medical treatise articles, VA 
medical evidence, and private medical evidence.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

III.  Earlier Effective Date Claims

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).  
More specifically, the effective date of an award of 
disability compensation for direct service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.400(b)(2)(i) (2007).  If a veteran files an 
application for service connection with VA and the claim is 
disallowed, he has the right to appeal that disallowance to 
the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 
2007).  If he does not initiate an appeal within one year, or 
if he initiates a timely appeal and the appeal is denied, the 
disallowance becomes final.  See 38 C.F.R. §§ 20.302, 
20.1100, 20.1103 (2007).  With exceptions not here 
applicable, any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application.  See 38 C.F.R. § 
3.400(q), (r) (2007).  Specifically, the effective date of an 
award of disability compensation based upon the submission of 
new and material evidence other than service department 
records received after final disallowance will be the date of 
receipt of the new claim or the date that entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2007).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. See 38 
C.F.R. § 3.151(a) (2007).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2007).

An informal claim must identify the benefit sought. See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).

a.  Acid Reflux

The veteran is seeking an effective date earlier than 
November 5, 2003 for the grant of service connection for acid 
reflux.  In a September 2004 rating decision, the RO granted 
service connection for acid reflux, secondary to service-
connected PTSD, and assigned a 10 percent evaluation, 
effective November 5, 2003, the date of receipt of the claim 
via facsimile (claim for gastrointestinal disability).

In determining whether the veteran is entitled to an earlier 
effective date, the Board must consider whether the veteran 
filed an informal claim for service connection for acid 
reflux prior to the assigned effective date of November 5, 
2003.  Review of the claims folder fails to reveal any prior 
communication from the veteran or his representative at the 
time that may be construed as indicating intent to seek or 
apply for entitlement to service connection for acid reflux.

Accordingly, there is no legal basis for an effective date 
prior to November 5, 2003 for the grant of service connection 
for acid reflux and the claim must be denied.  The reasonable 
doubt doctrine is not for application as the preponderance of 
the evidence is against the veteran's claim.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2007).

b.  Bulimia

The veteran is seeking an effective date earlier than May 8, 
2000 for the grant of service connection for bulimia.  In a 
February 2006 rating decision, the RO granted service 
connection for bulimia, secondary to service-connected PTSD, 
and assigned a noncompensable evaluation, effective May 8, 
2000.  

On review, the Board finds that an effective date earlier 
than May 8, 2000 for the grant of service connection for 
bulimia is not warranted.  The effective date currently 
assigned, May 8, 2000, is the effective date for the grant of 
service connection for PTSD.  The veteran did not file a 
formal or informal claim of service connection for bulimia at 
any time prior to this date.  Thus, the effective date for 
the grant of service connection for bulimia can be no earlier 
than that date.  Accordingly, there is no legal basis for an 
effective date prior to May 8, 2000 for the grant of service 
connection for bulimia and the claim must be denied.  The 
reasonable doubt doctrine is not for application as the 
preponderance of the evidence is against the veteran's claim.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).

The Board acknowledges that the veteran's assertion to the 
effect that he is entitled to earlier effective dates for his 
acid reflux and bulimia, however, as a lay person, he does 
not possess the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert for his 
statements to be considered competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

IV. § 1151 Claims

A veteran may be awarded compensation for additional 
disability, not the result of his willful misconduct, if the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, and the proximate cause of the disability 
was (1) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2007).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed. Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2007).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death. Merely 
showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c) 
(1) (2007).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2007).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2007).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2007).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's, informed consent.  38 C.F.R. § 3.361(d)(1) 
(2007).

a.  PTSD as a result of Sexual Trauma

In 2002, the veteran filed an § 1151 claim for PTSD due to 
sexual trauma.  Specifically, he contends that while a 
patient at a VA facility, he was sexually traumatized by a 
female VA employee, and as a result developed PTSD.   

On review of all evidence of record, the Board finds that 
entitlement to disability compensation for PTSD due to sexual 
trauma, pursuant the provisions of 38 U.S.C.A. § 1151, is not 
warranted.  While a March 2002 investigation report shows 
that the accused VA employee was determined to be in 
violation with VA policy by manipulating both physically and 
emotionally the veteran while a patient at VA, there is no 
evidence of additional disability.  Significantly, the 
veteran is already service-connected for PTSD and is in 
receipt of a 100 percent evaluation for such disability.  The 
award of service connection for PTSD is based on the 
veteran's Vietnam stressors.  There is no competent evidence 
that the veteran has separate or additional disability of 
PTSD due to VA medical care.  Thus, entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
PTSD due to sexual trauma is not established.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007).

The veteran's § 1151 claim for PTSD could be construed as an 
increased rating claim for PTSD, however, because he is in 
receipt of the maximum rating for PTSD, any issue as to an 
increased rating is moot.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

b.  Organic Brain Syndrome

The veteran also asserts that he is entitled to § 1151 
disability compensation for organic brain syndrome.  He 
asserts that he was deprived of oxygen during an arthroscopy 
performed in March 1994 at a VA facility.

On review of all evidence of record, the Board finds that 
entitlement to disability compensation for brain syndrome, 
pursuant the provisions of 38 U.S.C.A. § 1151, is not 
warranted.  In this regard, there is no objective evidence 
demonstrating that the veteran has been diagnosed with 
organic brain syndrome.  In February 2003, the veteran 
underwent a VA psychiatric examination.  After examining the 
veteran and conducting psychological testing, the examiner 
concluded that the veteran did not exhibit any symptoms or 
manifestations of brain dysfunction, or cognitive disorder.

As there is no evidence of organic brain syndrome, the Board 
finds that the veteran is not entitled to disability 
compensation pursuant to § 1151 for organic brain syndrome.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007).

V. Increased Rating for Bulimia

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

Bulimia is assigned a noncompensable rating when manifested 
by binge eating followed by self-induced vomiting or other 
measures to prevent weight gain, or resistance to weight gain 
even when below expected minimum weight, with diagnosis of an 
eating disorder but without incapacitating episodes.  A 10 
percent evaluation requires binge eating followed by self-
induced vomiting or other measures to prevent weight gain, or 
resistance to weight gain even when below expected minimum 
weight, with diagnosis of an eating disorder and 
incapacitating episodes of up to two weeks total  duration 
per year.  A 30 percent evaluation requires self- induced 
weight loss to less than 85 percent of expected  minimum 
weight with incapacitating episodes of more than two  but 
less than six weeks total duration per year.  The note to 
Code 9521 explains that an incapacitating episode is a period 
during which bed rest and treatment by a physician are 
required.  38 C.F.R § 4.130, Diagnostic Code 9521 (2007).  

While the veteran has exhibited periods of binge and purge 
and it has been noted that he lost up to 10 pounds at one 
point, he has not had incapacitating episodes as defined by 
the regulation.  The Board finds that the record, as a whole, 
does not support the claim.  

Finally, although consideration has been given to an extra- 
schedular evaluation, the Board finds no reason to refer the  
case to the Compensation and Pension Service to consider  
whether it is warranted.  An extra-schedular evaluation under  
38 C.F.R. § 3.321(b)(1) may be assigned when there is  
evidence of exceptional or unusual circumstances, such as  
frequent hospitalization or marked interference with  
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  See VAOPGCPREC  
6-96.  In this case, there is no evidence of any 
hospitalization associated with the disability in question.   
In addition, there is no suggestion in the evidence that 
bulimia has any significant impact on employability.

In conclusion, the Board finds that the preponderance of the  
evidence is against an initial compensable evaluation for 
bulimia.  38 C.F.R. § 4.3.  


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for post-operative residuals, medical meniscectomy 
with chondromalacia and limitation of motion, post-ligament 
transplant for instability of the right knee, is dismissed.

Entitlement to an effective date earlier than August 30, 2000 
for SMC for loss of use of a creative organ is dismissed.

Entitlement to an effective date earlier than November 5, 
2003 for the grant of service connection for acid reflux is 
denied.

Entitlement to an effective date earlier than November 5, 
2003 for the grant of service connection for hypertension is 
dismissed.

Entitlement to an effective date earlier than April 14, 2003 
for the grant of Chapter 35 benefits, DEA, is dismissed.

Entitlement to disability compensation for PTSD due to sexual 
trauma, pursuant to the provisions of 38 U.S.C.A. § 1151, is 
denied.

Entitlement to disability compensation for brain syndrome due 
to lack of oxygen from arthroscopic surgery, pursuant to the 
provisions of 38 U.S.C.A. § 1151 is denied.

Entitlement to service connection for a dental disability due 
to bulimia is dismissed.

Entitlement to an effective date earlier than May 1, 1994 for 
the grant of service connection for right knee arthritis is 
dismissed.

Entitlement to an effective date earlier than May 8, 2000 for 
the grant of service connection for bulimia is denied.

Entitlement to service connection for glaucoma suspect and 
asteroid hyalosis, right eye is dismissed.

Entitlement to service connection for residuals of right 
shoulder injury is dismissed.

Entitlement to service connection for left acromioclavicular 
joint separation is dismissed.

Entitlement to service connection for arthritis of the left 
hand is dismissed.

Entitlement to service connection for arthritis of the right 
hand is dismissed.

Entitlement to service connection for a thyroid disability is 
dismissed.

Entitlement to an increased rating for PTSD is dismissed.

Entitlement to an initial increased compensable evaluation 
for bulimia is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


